Jack Holt, Jr., Chief Justice. The constitutionality of the Arkansas Juvenile Code’s placement of jurisdiction of juvenile matters in county courts is challenged by this appeal. We hold that the exercise of exclusive jurisdiction over juveniles is not a permissible function of the county courts under the Arkansas Constitution. The Arkansas Department of Human Services, appellee, filed a petition in the Pulaski County Juvenile Court to declare that Deborah Lynn Walker’s two children were dependent-neglected as defined by Ark. Stat. Ann. § 45-403(4) (Repl. 1977). Walker filed a motion to dismiss, alleging that the county court’s jurisdiction over juvenile matters was unconstitutional. The motion was denied and Walker’s children were found to be dependent-neglected and were taken from her custody. The Pulaski County Circuit Court affirmed and Walker appealed the single issue of lack of jurisdiction, which we find in her favor. The General Assembly by Act 215 of 1911, established a court, to be known as “Juvenile Court”, and to be administered by the county judges of this state. The Act gave the county courts original jurisdiction over dependent, neglected and delinquent children. The Arkansas juvenile courts continued to operate under Act 215 until the passage of the “Arkansas Juvenile Code” in 1975. Ark. Stat. Ann. §§ 45-401 to -454 (Repl. 1977 and Supp. 1985). Pertinent portions of the Code continue exclusive jurisdiction in the county courts. Section 45-405 provides: Jurisdiction over juvenile matters under this Act is vested in the county courts of the several counties of this State. When exercising jurisdiction under this Act, the county court shall be known as the juvenile court of the county in which it is located. The court shall be presided over by the juvenile judge of such county and may be opened and adjourned from time to time as the juvenile judge may deem proper. Proceedings under this Act shall be conducted at the place designated by the County Judge. The Clerk of the County Court shall be clerk of the juvenile court, and any law enforcement officer, juvenile probation officer or other person who is authorized by law to serve. process issued from any of the courts of this State may serve process issued from the juvenile court. [Acts 1975, No. 451, § 5, p. 1179]. Section 45-406 states that “[t]he Juvenile Courts . . . shall have original and exclusive jurisdiction in all cases of delinquency, juveniles in need of supervision and dependency-neglect arising under this Act.” The purported constitutional basis for vesting the county courts with exclusive jurisdiction over juveniles is found in Ark. Const, art. 7, § 28, which provides: The county courts shall have exclusive original jurisdiction in all matters relating to county taxes, roads, bridges, ferries, paupers, bastardy, vagrants, the apprenticeship of minors, the disbursement of money for county purposes, and in every other case that may be necessary to the internal improvement and local concerns of the respective counties. The county court shall be held by one judge, except in cases otherwise herein provided (emphasis added). Some 67 years ago this court examined this portion of our constitution and, by a three-to-two vote, approved the vesting of jurisdiction of juvenile matters in the county courts. Ex Parte King, 141 Ark. 213, 217 S.W. 468 (1919). The majority found authority for placing jurisdiction in the county courts in the “all-embracing clause” of article 7, § 28 which provides for the county court’s exclusive original jurisdiction “in every other case that may be necessary ... to the local concerns of the respective counties.” The King majority reasoned: In the minds of the framers of our Constitution, the subjects of “paupers, bastardy, vagrants and the apprenticeship of minors” were considered matters of such local concern affecting the welfare of the immediate communities or counties, respectively, where these classes of persons might be found, that it was deemed wise to vest in the county courts, as subordinate governmental agencies in control of the affairs of the county, the jurisdiction over these subjects. It occurs to a majority of us that governmental control over the subject-matter of infants, wards of the State, who are dependent, neglected and delinquent, as these terms are defined in the act under review, are in the same general class and are of the same character as the subjects above enumerated and were intended, in the general clause covering “every other case necessary to the local concerns of the respective counties,” to come under the jurisdiction of the county courts vested by that clause. If infants are dependent, neglected and in indigent circumstances, they are paupers; if they are born out of wedlock they are bastards; if they are idle and homeless they are vagrants; and if they have no trade or vocation they are subject to apprenticeship. If infants belong to some one or all of these classes, they come within the jurisdiction conferred upon the county courts by the above provision of the Constitution. If within any of these classes, the fact that they are infants should not render them any the less amenable to such jurisdiction. The King opinion also held that the juvenile act of that day did not “create a court”, which is prohibited by Ark. Const, art. 7, § 1. Instead, the court said, the legislature had only permissibly enlarged the subject matter jurisdiction of the county courts to embrace juvenile matters. We disagree.  Article 7, § 1 of our constitution specifically provides that the judicial power of our state shall be vested in one supreme court, circuit, county, and probate courts and in justices of the peace. Section one also grants general authority to the General Assembly to establish certain other courts such as municipal and chancery courts. Nowhere in the Constitution does it provide for the creation of a “juvenile court,” nor does it permit the General Assembly to establish one. The authority to create a court lies solely in our constitution. The majority in King opined that the general assembly had merely placed jurisdiction over juveniles in the county court. The language of the act, however, was in terms of creation of a juvenile court. The majority’s rationale is thus highly suspect. Although we have alluded to King in several subsequent cases, our decisions do not show that its rationale has heretofore been challenged. See e.g., Dyer v. Ross-Lawhon, 288 Ark. 327, 704 S.W.2d 629 (1986); Robins v. Arkansas Social Services, 273 Ark. 241, 617 S.W.2d 857 (1981); Lee v. Grubbs, 269 Ark. 205, 599 S.W.2d 715 (1980); Cude v. State, 237 Ark. 927, 377 S.W.2d 816 (1964); and Scott v. Brown, 160 Ark. 489, 254 S.W. 1074 (1923). Obiter dictum in Fortin v. Parrish & Reeves, 258 Ark. 277, 524 S.W.2d 236 (1975), quoted the holding from King with approval. Nevertheless, we take this opportunity to closely reexamine the issue of juvenile court jurisdiction under our constitution. The only proper and permissible course for us to follow is simply to give effect to the plain language of the constitution. City of Hot Springs v. Creviston, 288 Ark. 286, 705 S.W.2d 415 (1986). In doing so, we declare that even if the rationale in the King decision had been correct when it was decided, and we have strong doubts, times have changed and it is clearly wrong in today’s circumstances. Two dissenting judges in King first expressed the view that juvenile matters are not encompassed by the term “local concerns.” Chief Justice McCulloch stated: The control of infants and any other class of dependent or helpless persons is not a matter of “local concern,” within the meaning of that term as used in prescribing the jurisdiction of county courts. Such an application of it would convert it into a “general welfare clause,” under which authority might be conferred on the county courts in all of the varied and intricate matters affecting society in the county — health, morals or prosperity or anything else. Such was not, in my judgment, the intention of the framers of the Constitution in the use of the term “local concern.” I think it related solely to the antecedent term “internal improvement.” Little Rock v. North Little Rock, 72 Ark. 195. The construction of jails and the maintenance of prisoners incarcerated therein are matters of local concern within the exclusive jurisdiction of the county court, but the control over prisoners charged with crimes is not within such jurisdiction, for it belongs to those courts which exercise criminal jurisdiction. Counties may, as matters of local concern, be authorized to build infirmaries for the care of insane persons and jurisdiction over it would be vested in the county court; but this would not carry with it jurisdiction over insane persons, which is, by the Constitution, vested in probate courts. So the counties could, by the Legislature, be authorized to build refuges for the care of dependent or incorrigible children, and that would constitute a matter of local concern, but it would not carry with it jurisdiction to determine when a child should be consigned to that refuge, ... Justice Frank Smith argued in his dissent that “ ‘local concern’ must not be interpreted as meaning those things which the people of a particular community are locally concerned, for such a definition would include the suppression of crimes generally and many other matters over which no one would contend the county court had jurisdiction.” Justice Smith also refuted the majority’s holding that the juvenile act did not create a court not sanctioned by the constitution. He stated: I think it sufficiently appears from the analysis of the act under review contained in the majority opinion that a court, and not a mere administrative agency, has been created. It is so expressly stated in the act, and the jurisdiction of this court is defined and the practice and procedure therein are prescribed. It is true that certain functions of an administrative character are imposed on this court, but it remains a court notwithstanding that fact.  We agree with the reasoning of both of those dissenting opinions, particularly in light of the changes that have taken place since 1919. For King to vest the county court with exclusive jurisdiction over juveniles under a claim that they are “local concerns” of the county is erroneous. To the contrary, juvenile justice was and continues to be primarily a state concern. Juvenile matters today represent a major field of law with a statewide and nationwide social importance which preclude them from constituting an area of merely “local concern.”  As pointed out in the dissent in Kendall v. Henderson, 238 Ark. 832, 384 S.W.2d 955 (1964), quoting Cotham v. Coffman, 111 Ark. 108, 163 S.W. 1183 (1914), “the purpose can not, in the sense of the Constitution, be both a State and county purpose. It must be one or the other.” The same is true here. Jurisdiction over minors is a matter of state rather than local concern. Walker presented extensive testimony to demonstrate the manner in which the role of the state and federal governments has long since surpassed the county’s role in providing care for troubled and homeless juveniles. Gordon Page, an administrator for the Arkansas Department of Human Services, testified that the federal government contributed approximately 13 million dollars for the care of dependent-neglected children in 1986, and the state appropriated approximately 8 million dollars. He stated that local governments contributed only a “small portion of funds” to child welfare services. Scott Gordon, director of the state Division of Youth Services, testified that only about 5% of the budget for that agency’s community-based programs for delinquent youth comes from county governments. The Division of Youth Services also carries out the federally funded Juvenile Justice Delinquency Prevention Act in Arkansas, the purpose of which is to “generally provide a comprehensive system of services designated to reduce and prevent delinquency.” Walker points to her case as an example of the comparative roles of local and state governments, in that the petition to have her children found dependent-neglected was brought by an employee of the state, following the state Department of Human Services’ policy. Pursuant to state and federal laws, the juvenile court ordered extensive services to be provided by the Department of Human Services in attempting to reunite the family. In short, the county’s involvement is minor compared to that of the state. It is clear that juveniles, such as Walker’s children, falling within the provisions of the Arkansas Juvenile Code present a wholly different concern than “paupers, bastardy, vagrants and the apprenticeship of minors.” The purposes of the juvenile act involve the “care, custody and discipline of juveniles,” rehabilitation of the juvenile’s family in cases of dependency-neglect, placing dependent-neglected juveniles in “suitable homes,” or, in the case of “misguided” juveniles, giving “aid, encouragement, assistance and counseling,” and failing that, placing the juvenile in a “suitable home, agency, institution, or other facility where he may be helped, educated, and equipped for useful citizenship.” Ark. Stat. Ann. § 45-402 (Rep. 1977). The statewide and nationwide network of agencies and sources of funding necessary to carry out the far reaching and critical purposes of the act are obvious and have been in place for many years.  The judicial nature of determinations of delinquency and the resultant placement of juveniles in state institutions has also been more specifically defined since King. In Application of Gault, 387 U.S. 1 (1966), the Supreme Court held that juvenile court delinquency hearings must encompass the essentials of due process and fair treatment given to adults. The Arkansas Legislature has passed extensive enactments to attempt to ensure that the Gault requirements are met in juvenile courts. County courts do not, however, possess the same judicial safeguards as other state courts. By virtue of state and federal regulations and funding in this area, it is most obvious that the primary focus is with the state and not with the county. County courts, by their very nature, have been unable to ensure the proper disposition of juvenile delinquency cases. Gault, supra. For these reasons, jurisdiction over juveniles cannot under any circumstances be placed in the county court.  It would be desirable to make our ruling prospective to allow for a period of transition and the passage of legislation or the possible adoption of a constitutional amendment. However, we do not have the power to hold a constitutional mandate in abeyance. City of Hot Springs v. Creviston, 288 Ark. 293-A, 713 S.W.2d 230 (1986), supplemental opinion issued on denial of rehearing. We leave the matter of achieving a constitutional system to the legislature, the body equipped and designed to perform that function. Dupree v. Alma School Dist., 279 Ark. 340, 651 S.W.2d 90 (1983).  In divesting the county court of its jurisdiction over juveniles, we note its de facto existence. See Tumbs v. State, 290 Ark. 214, 717 S.W.2d 492 (1986). We held in Tumbs, quoting Landthrip v. City of Beebe, 268 Ark. 45, 593 S.W.2d 458 (1980), that “[w]hen a court is organized under color of law, e.g., when its creation is authorized by law, but the proceedings creating it are irregular or defective, it is a de facto court and its judgments and proceedings are not open to collateral attack.”  This doctrine of validating acts of a de facto court is based on the sound principle of protecting the public and third parties. Accordingly, county courts have exercised jurisdiction over juveniles in the past under color of law and their proceedings and judgments may not be collaterally attacked. The decision of the trial court is reversed. Dudley, J., not participating. Hickman and Purtle, JJ., concur.